TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00070-CV


Texas Department of Public Safety, Appellant

v.

Walter Lawrence Chabert II, Individually and as Administrator of the Estate of 
Walter Lawrence Chabert; and Stefanie Chabert Karnes, Individually, Appellees




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-08-005227, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Texas Department of Public Safety has filed an agreed motion to dismiss
this appeal, indicating that the parties have reached a settlement.  We grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).


						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   July 21, 2009